Exhibit 10.2
 
CONVERTIBLE PROMISSORY NOTE
AMENDMENT NO. 1


This Amendment (the “Amendment”) to the Convertible Promissory Note (the "Note")
dated as of the 7th day of October, 2013 between LG CAPITAL FUNDING, LLC., a New
York corporation (the “Investor”), and NORTH BAY RESOURCES INC., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
is entered into as of this 9th day of January, 2014, with an agreed Effective
Date of October 7, 2013.
 
WHEREAS, the Company and the Investor wish to amend the Note under the terms and
subject to the conditions set forth in this Amendment and the Note as if set
forth herein;


In consideration of the mutual promises contained herein, the parties agree as
follows:
 
1. Amendment.


1.1 Section 1.6(c) of the Note is hereby deleted in its entirety.


2. General Provisions.


2.1 All other terms and conditions not changed by this Amendment remain in full
force and effect.


IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
Agreement as of this 9th day of January, 2014.
 
LG Capital Funding LLC
 
By:  /s/ Joseph Lerman                           
Name: Joseph Lerman
Title:   Managing Member
 
North Bay Resources Inc.
 
By: /s/ Perry Leopold                             
Name: Perry Leopold
Title:   CEO
 


 